Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.   Examiner points to Zhao US 2018/0227368 which teaches at least part of the current amendment.   Examiner has included Shim US 2019/0098089 to explicitly recite “onboarding”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-15, 18, 20-22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2017/0279894 in view of Zhao US 2018/0227368 in view of Shim US 2019/0098089

As per claims 1, 11, 20. A cloud service device comprising: an Open Connectivity Foundation (OCF) routing service to: Chen teaches receive an indication from an OCF device 

Zhao teaches the protocols and devices are OCF devices, non-OCF devices, and using OCF protocols, and non-OCF protocols. [0003] [0053][0057].  Zhao teaches onboard the non-OCF network device wherein to onboard the non-OCF device causes the non-OCF device to join a network to which the OCF device is connected, and wherein to onboard the non-OCF device includes at least one of: registration of the non-OCF device, authentication of the non-OCF device, or mapping of a resource of the OCF device to the non-OCF device, converting communication to the non-OCF device wherein the converted communication is not sent to the non-OCF device until the non-OCF device is onboarded. [0056] [0059]  (Zhao teaches both mapping the resource before communication, and registering the device; Zhao states communication is possible “as long as” this happens.  Examiner asserts that this onboarding must take place before communications, as communication conversion does not happen without said steps)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the protocols of Zhao with the system of Chen because it helps interoperability of the various systems. [0003]



It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the onboarding of Shim with the previous art because it maximizes security and network performance. [0029]
As per claims 2, 12. Zhao teaches The cloud service device of claim 1, wherein the communication is received according to an OCF network specification. [0057] (OIC protocol)As per claims 3, 13. Zhao teaches The cloud service device of claim 1, wherein the network protocol is a network protocol established according to a network specification other than an OCF network specification. [0057] (M2M protocol)As per claims 4, 14, 21. Chen teaches The cloud service device of claim 1, wherein the processor is further to route the converted communication to an IoT service, the IoT service to send the converted communication to a router connected to the non-OCF device via a non-OCF network bridge on a shared network with the non-OCF device. [0031] (server over a network)As per claims 5, 15, 22. Chen teaches The cloud service device of claim 4, wherein the processor is further to: receive a response to the converted communication from the non-OCF device via the non-OCF network bridge, the router, and the IoT service; convert the response from the 
As per claims 6, 16. The cloud service device of claim 1, wherein the plugin is mirrored on the cloud service device from a local network including the non-OCF device. As per claims 8, 18, 24. Zhao teaches The cloud service device of claim 1, wherein the processor is further to perform a protocol mapping to translate non-OCF properties to OCF resources. [0052]As per claim 10. Zhao teaches The cloud service device of claim 1, wherein the network protocol of the non-OCF device includes an OMA Lightweight M2M (LWM2M) protocol, a protocol according to a onem2m specification, a OPC Unified Architecture protocol, or a protocol according to an Open Process Automation Forum (OPAF) specification. [0056] (LWM2M)

Claims 6, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2017/0279894 in view of Zhao US 2018/0227368 in view of Shim US 2019/0098089
 in view of Battacharya US 2018/0191848


It would have been obvious to one of ordinary skill in the art the time the invention was filed to use the mirror of Battacharya with the prior art because it provides data redundancy.


Claims 9, 19, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2017/0279894 in view of Zhao US 2018/0227368 in view of Shim US 2019/0098089
in view of Wang US 2019/0089747

As per claims 9, 19, 25. Wang teaches the cloud service device of claim 8, wherein the processor is further to send plugin information related to the network protocol to a routing optimizer to obtain a remote access policy related to the non-OCF device. [0019]-[0021] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the access policy of Want with the prior art in order to increase security.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER J BROWN/            Primary Examiner, Art Unit 2439